Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered August 19, 2005. The judgment convicted defendant, upon a jury verdict, of felony driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and two counts of aggravated unlicensed operation of a motor vehicle in the first degree (§ 511 [3] [a] [i]). We reject the contention of defendant that County Court erred in determining that the police had probable cause to make the initial stop of his vehicle that ultimately resulted in his arrest. The arresting police officer testified at the suppression hearing that, before stopping defendant’s vehicle, he observed that defendant was not wear*943ing a seat belt and he observed that defendant’s vehicle completely crossed the fog line twice and the center line once. “[T]he decision to stop an automobile is reasonable where[, as here,] the police have probable cause to believe that a traffic violation has occurred” (Whren v United States, 517 US 806, 810 [1996]; see People v Robinson, 97 NY2d 341, 348-349 [2001]). We have considered the contentions of defendant in his pro se supplemental brief and conclude that they are without merit. Present—Scudder, EJ., Gorski, Smith, Fahey and Green, JJ.